Citation Nr: 9930091	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  93-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had almost continuous active military service 
from October 1961 to June 1983, when he retired.



The current appeal arose from a January 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The RO determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service conection for diabetes mellitus and an 
eye disorder.

The Board of Veterans' Appeals (Board) determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, and remanded the case to the RO for further 
development in November 1992.

In October 1995 the RO affirmed the determination previously 
entered.

In January 1997 the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for diabetes mellitus, 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
an eye disorder limited to conjunctivitis, and remanded to 
the RO the issue of service connection for conjunctivitis on 
a de novo basis for further development.  

The RO denied entitlement to service connection for 
conjunctivitis in March 1999.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for 
conjunctivitis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
conjunctivitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991);  38 C.F.R. § 3.303 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity including the word chronic.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  


If the chronicity provision is not applicable, a claim may 
still be well grounded if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 510 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (citing Murphy, at 81).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where  such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 5 
Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded), see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

A review of the service medical records discloses that the 
veteran was treated on several occasions for conjunctivitis.  

Viral conjunctivitis was treated in October 1964.  In June 
1972 he was treated for a probable allergic reaction versus 
bacterial conjunctivitis in the left eye.  Allergic 
conjunctivitis was treated in May 1983.

Post service medical treatment reports show that the veteran 
has been treated for conjunctivitis on several occasions.  
Allergic conjunctivitis was treated in May 1989.  

The veteran presented testimony in support of his claim for 
service connection for an eye disorder at a RO hearing in 
March 1992.  A transcript of the testimony is of record.

VA conducted a special ophthalmological examination in 
September 1998.  The examination was negative for any 
evidence or finding of conjunctivitis.  

A follow-up addendum to the above examination of the same 
date was negative for any evidence or finding of 
conjunctivitis.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for conjunctivitis is not well grounded 
and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has conjunctivitis linked to 
his period of active service.  In the absence of competent 
medical evidence of conjunctivitis, there is no valid claim.  
See Brammer, 3 Vet. App. at 225.

The Board notes that while the service medical records 
clearly demonstrate treatment of the veteran for 
conjunctivitis, a disorder shown treated in more recently 
dated post service medical documentation, such disorder was 
clearly not found when he was examined by VA in September 
1998.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion of record is an 
insufficient basis upon which to find the claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the claim for service connection for conjunctivitis 
must be denied as not well grounded.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that has not already 
been requested and/or obtained that would well ground his 
service connection claim.  38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344, aff'd sub nom Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for 
conjunctivitis is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran not having submited a well grounded claim of 
entitlement to service connection for conjunctivitis, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

